Citation Nr: 0015511	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  97-28 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for frequent 
colds/infections due to an undiagnosed illness.  

2.  Entitlement to service connection for nosebleeds due to 
an undiagnosed illness.

3.  Entitlement to service connection for headaches due to an 
undiagnosed illness.  

4.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's irritable bowel syndrome (IBS).  

5.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's tinea pedis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
November 1991 including a tour of duty in the Southwest Asia 
theatre during the Gulf War from January 1991 to August 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

At the veteran's September 1997 personal hearing before a 
hearing officer at the RO, the veteran specifically withdrew 
his claim for service connection for inability to sleep due 
to an undiagnosed illness.  That claim is no longer an issue 
on appeal and is not reflected on the title page.  

During the September 1997 hearing, the veteran also attempted 
to amend his claim for service connection for frequent 
colds/infections due to undiagnosed illness, to reflect a 
claim for service connection for chronic sinusitis.  He was 
allowed to present hearing testimony on chronic sinusitis, 
but he and his representative were informed by the hearing 
officer that chronic sinusitis was a separate issue that was 
not under the hearing officer's jurisdiction.  Although the 
veteran attempted to amend his claim for frequent 
colds/infections due to undiagnosed illness, he submitted his 
substantive appeal at the personal hearing and arguments on 
behalf of that issue were made in the substantive appeal.  
Since a specific request to withdraw that issue was not made 
and arguments on behalf of the issue were presented in 
writing at that time, the claim for service connection for 
frequent colds/infections due to undiagnosed illness is 
considered to remain in appellate status.  

The issue of entitlement to service connection for chronic 
sinusitis is not before the Board and was separately denied 
by rating decision of May 1998.  

The claims regarding the propriety of the initial evaluations 
for IBS and tinea pedis will be addressed in the Remand 
portion of this decision.  

This case is now ready for appellate review.  


FINDING OF FACT

The claims for service connection for frequent 
colds/infections, nosebleeds, and headaches due to an 
undiagnosed illness are not plausible.


CONCLUSION OF LAW

The claims for service connection for frequent 
colds/infections, nosebleeds and headaches due to an 
undiagnosed illness are not well grounded.  38 U.S.C.A 
§ 5107(a) (West 1991); VAOPGPREC 4-99 (May 3, 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  

The report of an entrance examination dated in February 1987 
is negative for complaints, findings, or diagnoses pertaining 
to frequent colds/infections, or nosebleeds.  On clinical 
evaluation the veteran's systems were normal.  In a 
quadrennial examination dated in December 1990 a medical 
notation of epistaxis in the past 8 to 9 years and temple 
headaches was noted.  It was also noted that he had 
congestion in the spring and fall, took Sudafed, and that x-
rays were apparently negative.  When examined for 
demobilization in April 1991, the veteran complained of 
frequent colds, and the examiner noted a long standing 
history of respiratory and allergy problems.  

The veteran's amended DD Form 214 reflects that the veteran 
served in the Southwest Asia theatre of operations during the 
Gulf War from January 1991 to August 1991.  

Private medical records dated from September 1991 to January 
1992 revealed that the veteran was seen for symptoms 
including respiratory problems.  In January 1992, the veteran 
complained of flu-like symptoms consisting of headaches, 
stuffy nose, productive cough, and white sputum.  The 
diagnosis was sinusitis.  

The veteran filed a claim for service connection in August 
1992.  The report of a VA compensation and pension 
examination (examination) dated in November 1992 revealed 
complaints including nosebleeds (which the veteran indicated 
began in Saudi Arabia).  At the conclusion of a general 
medical examination, the examiner entered diagnoses 
consisting of nosebleeds, no etiology found.  

When examined by VA in November 1992, the veteran reported a 
history of frequent or severe headaches, chronic or frequent 
colds, and sinusitis.  The examiner noted, in pertinent part, 
a history of nosebleeds during a tour of duty in Saudi 
Arabia.  

In January 1993, the veteran underwent a VA Gulf examination.  
At that time, subjective complaints included nosebleeds and 
constant headaches, amongst other things.  A physical 
examination was conducted, and the diagnoses included 
epistaxis by history only and headaches.  

United States Army Reserve medical records dated in September 
1994 revealed complaints of severe head congestion, drainage 
of a seven day duration, and sore throat.  In December 1994, 
the veteran complained of having a sinus infection and was 
diagnosed as having sinusitis.  

VA outpatient treatment records dating from 1993 to 1995 
reflect that the veteran was seen for complaints involving 
upper respiratory infections and sinusitis.  

At a VA examination dated in October 1996, the veteran 
reported complaints with respect to nosebleeds.  A general 
medical examination revealed that the veteran had frequent 
nosebleeds without known trauma often associated with cold or 
upper respiratory infections.  It was noted that multiple 
studies were without findings or recurring lesion or any 
blood abnormality.  The examiner reported that the veteran 
had not been anemic.  It was noted that the veteran did not 
look ill and that there was no cough.  The diagnoses included 
epistaxis, recurrent, not otherwise specified.  

A VA neuropsychiatric examination also performed in 
October 1996 showed that the veteran was seen complaining of 
headaches.  He complained that the headaches were daily and 
were brought on by stress.  The diagnosis was tension 
headaches.  

VA outpatient treatment records from May to July 1997 were 
associated with the claims folder.  In May 1997, the veteran 
was treated and prescribed medication for chronic headaches.  
In July 1997, the veteran complained of "whole head" 
headaches, four to five per day.  The diagnostic impression 
was complaints of headaches.  

At a personal hearing in September 1997, the veteran provided 
testimony with respect to the issues on appeal.  He related 
that he suffered with nosebleeds for no apparent reason.  At 
the time of the hearing, he also testified that he had not 
had an episode of nosebleeds in one year.  He also stated 
that he had headaches that could be distinguished from his 
sinusitis headaches.  He testified that sinusitis headaches 
were frontal in nature and the other headaches were basically 
throughout his whole head.  


II. 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has established the following 
rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent. If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995). A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, or signs or 
symptoms involving the respiratory system (upper or lower).  
This chronic disability must have become manifest either 
during active service in the Southwest Asia theater of 
operations during the Gulf War, or to a degree of 10 percent 
or more not later than December 31, 2001, and by history, 
physical examination, and laboratory tests it cannot be 
attributed to any known clinical diagnosis.  Such a chronic, 
undiagnosed illness will then be service connected unless 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active service in the Southwest Asia 
theater of operations during the Gulf War; or there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from service in the Southwest 
Asia theater of operations during the Gulf War and the onset 
of the illness; or there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non- 
medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a)(2) (1999). Disabilities 
that have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic. The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 38 C.F.R. § 
3.317(a)(3).  Signs and symptoms which may be manifestations 
of an undiagnosed illness include fatigue, headaches, sleep 
disturbances, and neuropsychological signs or symptoms. 38 
C.F.R. § 3.317(b)(8).

The VA General Counsel has held that a well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. § 
3.317 generally requires the submission of some evidence of: 
1) active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf war; 2) 
the manifestation of one or more signs or symptoms of 
undiagnosed illness; 3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and 4) a nexus between the 
chronic disability and the undiagnosed illness.  In terms of 
satisfying the "nexus" requirement of the fourth element, 
medical evidence would ordinarily be required.  However, lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation, and provided that the lay evidence is 
capable of substantiation by medical evidence.  VAOPGCPREC 4- 
99 (May 3, 1999).  

III. 

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  In that connection, the Board finds that the claims 
for service connection for frequent colds/infections, 
nosebleeds and headaches due to undiagnosed illness are not 
well grounded.  


Frequent Colds/Infections

In this matter, the veteran contends that he developed 
frequent colds/infections while serving in Southwest Asia 
during the Gulf War.  In that connection, service medical 
records show an entry of history of frequent colds in April 
1991.  Although private medical records beginning in 
September 1991 reflect that the veteran was seen and treated 
for complaints involving respiratory problems and flu-like 
symptoms, the veteran was diagnosed as having sinusitis in 
January 1992.  Subsequent private and VA medical records 
reflect upper respiratory symptoms and complications 
associated with sinusitis.  

Despite the veteran's contentions, there is no medical 
evidence of undiagnosed frequent colds/infections.  In fact, 
the evidence appears to associate the veteran's claimed 
undiagnosed illness to sinusitis.  The veteran also testified 
at his personal hearing in September 1997, that he did not 
have frequent colds, but rather, chronic sinusitis.  Since 
these symptoms are attributable to a diagnosed disability of 
sinusitis, the claim for service connection for frequent 
infections/ colds due to undiagnosed illness is not well-
grounded.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; VAOPGCPREC 
4- 99.  

Nosebleeds

Although the veteran asserts that he developed nosebleeds as 
a result of service in the Gulf War, the evidence shows that 
the veteran had nosebleeds prior to that tour of duty.  
Service medical records dated in December 1990, a month 
before the veteran began his tour during the Gulf War, 
reflected a history of epistaxis in the past eight or nine 
years.  The Board also observes that the veteran indicated in 
his application for compensation and pension that he was 
treated for nosebleeds in May and June 1990.  In addition, 
there is no evidence of subjective or objective complaints or 
findings of nosebleeds during the veteran's service in 
Southwest Asia theatre of operations during the Gulf War.  
Finally, the veteran testified at his personal hearing in 
1997, that he had not had a nosebleed in a year.  Based on 
these factors, the Board finds that the veteran's claim is 
not well grounded.  Id.  


Headaches

With respect to the claim for service connection for 
headaches due to an undiagnosed illness, service medical 
records reflect a medical history of temple headaches in 
December 1990, a few months prior to his service in the Gulf 
War.  When examined for demobilization in April 1991, the 
veteran complained of frequent and severe headaches.  Private 
medical records dating from September 1991 to January 1992 
reveal that the veteran was seen for symptoms including 
headaches and that the diagnosis was sinusitis.  However, 
subsequent VA examinations including a Gulf examination dated 
in January 1993 show complaints of headaches which the 
veteran indicated began in Saudi Arabia, and the diagnoses 
included headaches.  In October 1996, the veteran was 
diagnosed as having tension headaches.  Although the veteran 
attributes his headaches to an undiagnosed illness and 
indicates that these headaches are different from his 
sinusitis headaches, his headaches have been diagnosed as 
tension headaches and therefore, the illness of headaches, 
has been diagnosed.  Based on the foregoing, the claim for 
service connection for headaches due to undiagnosed illness 
is not well-grounded. 


Bernard Considerations

The Board recognizes that the claims for service connection 
for frequent colds/ infections, nosebleeds and headaches due 
to undiagnosed illnesses are being disposed of in a manner 
that differs from that used by the RO.  The RO denied the 
veteran's claims on the merits, while the Board has concluded 
that the claims are not well grounded.  However, the Court 
has held that "when an RO does not specifically address 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well grounded 
analysis."  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

The claims for service connection for frequent 
colds/infections, nosebleeds, and headaches due to an 
undiagnosed illness are denied.  


REMAND

The veteran and his representative contend that the veteran's 
service connected IBS and tinea pedis are more severe than 
the initial grants reflect.  

The Board observes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  The Court also reiterated that on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
also made clear that its holding in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), (which indicates that when an 
increase in the disability rating is at issue, the present 
level of disability is of primary importance), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  

With respect to the claims for IBS and tinea pedis, the Board 
notes that the most recent compensation and pension 
examination is dated in October 1996.  At that time, the 
examination of the digestive system showed that IBS was in 
fairly good control.  There were no clinical findings of 
tinea pedis.  The diagnosis was IBS and history of athlete's 
foot (bilateral) recurrent, not present at the examination.  

At the September 1997 personal hearing before a hearing 
officer, the veteran testified that the symptoms associated 
with the service-connected IBS and tinea pedis were more 
disabling than currently evaluated.  Subsequent VA outpatient 
treatment records reflect that he was seen and treated for 
those disabilities.  However, these records did not provide 
any detailed clinical findings in regard thereto.  

With respect to the tinea pedis, the veteran's representative 
asserted in the Appellant's Brief dated in May 2000 that the 
veteran was examined for the foot disorder during an inactive 
stage.  Thus, the VA has abrogated its duty to assist by not 
according the veteran an examination when the disability is 
active.  Ardison v. Brown, 6 Vet. App. 405 (1994).  

In that these claims are well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claims.  38 U.S.C.A. § 5107(a).  The Court has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Since a VA compensation and pension examination has not been 
performed since 1996, the veteran has been treated for these 
disabilities on an outpatient basis since that time, and he 
claims that these two disabilities are more severe that their 
initial evaluations reflect, the case is REMANDED to the RO 
for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected IBS and 
tinea pedis.  After receiving the 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the RO should provide the 
veteran the following VA examinations.  
The claims folder and a copy of the 
Remand should be made available to the 
examiners for review prior to the 
examinations so that the examinations of 
the veteran are fully informed.  The 
rationale for all opinions expressed 
should be explained. The examination 
report(s) should be returned in a legible 
narrative format.

a.  The veteran should be 
provided a gastrointestinal 
examination by an appropriate 
examiner to determine the 
current severity of the 
veteran's service-connected 
IBS.  All indicated studies 
should be performed.  The 
examiner should indicate 
whether the veteran has 
frequent episodes of bowel 
disturbance with abdominal 
distress, whether he has 
diarrhea with more or less 
constant abdominal distress and 
whether his IBS is considered 
mild, moderate or severe in 
nature.   

b.  A dermatology examination to 
determine the current severity of 
the veteran's service-connected 
tinea pedis.  All indicated studies 
should be performed.  The examiner 
should indicate whether there is 
exfoliation, exudation or itching 
associated with the tinea pedis.  
The examiner should also indicate 
over what area these lesions are 
located. 


3.  Following the completion of the 
foregoing, the RO should review the 
claims file and ensure that all of 
the above-mentioned development has 
been completed in full.  If any 
development is incomplete, including 
if the dermatology examination is 
not performed during a flare-up, 
appropriate corrective action is to 
be implemented.  

4.  When the requested development 
is completed, the RO should 
readjudicate the claims for a rating 
of IBS and tinea pedis, with 
attention directed to Fenderson v. 
West, 12 Vet. App. 119 (1999).  If 
the benefits sought on appeal 
remains denied, the veteran and his 
representative should be provided 
with a supplemental statement of the 
case, to include a detailed analysis 
of the reasons for the RO's 
determination, and afforded the 
appropriate period of time in which 
to respond.

Thereafter, in accordance with current appellate procedures, 
the claims files, to include all evidence received in 
connection with the requests herein, are to be returned to 
the Board for further appellate review.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals


 



